Case 1:19-cv-02304-VM Document 14-2 Filed 05/13/19 Page 1 of 2




          EXHIBIT B
                                                                 Case 1:19-cv-02304-VM Document 14-2 Filed 05/13/19 Page 2 of 2



             Client Name                 Mark Nelson
                                         United Microelectronics
         Company Name                    Corporation                                                                                                                                                                                      SUMMARY OF FINANCIAL INTEREST
          Ticker Symbol                  UMC                                                                                                                                                                                              LIFO Loss Total         $ 8,578.7167
        Class Period Start               10‐28‐2015                                                                                                                                                                                       DURA LIFO* Total           $ 8,578.72
        Class Period End                 11‐01‐2018                                                                                                                                                                                       Gross Shares Purchased     10,000.00
  90‐DAY Lookback Period Start           11‐02‐2018                                                                                                                                                                                       Net Shares Retained        10,000.00
  90‐DAY Lookback Period End             01‐31‐2019                                                                                                                                                                                       Net Funds Expended       $ 26,594.80
    90‐DAY Lookback Average              $ 01.79
    Pre Class Period Holdings            0


                                                                                                                                                 Mark Nelson
                                              Purchases                                                                                           Sales                                                                      Retained                                           Losses
                                                                                                                         Sold                                                   Proceeds              Retained Shares
                                         Shares Purchased              Price Per                                         During the Shares Sold     Price Per                   from CP Proceeds from at End of Retained at Per Share                                LIFO Gain and
Trade Date                               During the CP                 Share           Total Cost        Trade Date      CP         During the LBP1 Share2                      Sales    LBP Sales    CP        End of LBP Value      Retained Value                 (Losses)      DURA LIFO*
07‐13‐2018                                                      1798            2.74         $ 4,926.52                                                                                                  ‐    1798      1798    $ 01.79                 $ 3,227.11       $ 1,699.41      $ 1,699.41
07‐13‐2018                                                      1202            2.74         $ 3,293.48                                                                                                  ‐    1202      1202    $ 01.79                 $ 2,157.39       $ 1,136.09      $ 1,136.09
07‐17‐2018                                                       490            2.74         $ 1,342.60                                                                                                  ‐     490       490    $ 01.79                   $ 879.47         $ 463.13        $ 463.13
08‐15‐2018                                                      4010            2.72        $ 10,907.20                                                                                                  ‐    4010      4010    $ 01.79                 $ 7,197.28       $ 3,709.92      $ 3,709.92
09‐12‐2018                                                      1500            2.45         $ 3,675.00 11‐27‐2018                             $ 1,500.00             $ 01.84                  $ 2,760.00     1500         ‐    $ 01.79                                    $ 915.00        $ 915.00
09‐12‐2018                                                      1000            2.45         $ 2,450.00                                                                                                  ‐    1000      1000    $ 01.79                 $ 1,794.83         $ 655.17        $ 655.17

Total:                                                    10,000.00                        $ 26,594.80                                 $ 1500                                                     $ 2760 10,000.00   8,500.00                         $ 15,256.08       $ 8,578.72       $ 8,578.72


Legend: Class Period (CP); Lookback Period (LbP); Last‐In‐First‐Out (LIFO)

1 Sales during the LbP are matched to class period purchases utilizing LIFO.
2 Post‐class period sales valued using the greater of: (1) the average closing price between the end of the class period and the sales date; or (2) the actual sales price.
* Disregarding losses not attributable to the alleged fraud from intra‐class period sales matched to intra‐class period purchases.
